Citation Nr: 0030815	
Decision Date: 11/28/00    Archive Date: 12/01/00	

DOCKET NO.  96-45 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for additional disability 
(residuals of a cardiovascular accident) due to medical 
treatment provided by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and J. B.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1970 to December 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the residuals of a cardiovascular accident (stroke) due to 
medical treatment provided by VA.  A video conference hearing 
was held before the undersigned in August 1999.  
Additionally, the case has twice been referred for 
independent medical opinions.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran is not service connected for any disability 
but has been provided medical treatment by VA.

3.  Following VA surgery for a lumbar laminectomy-diskectomy 
in April 1994, the veteran was provided steroid treatment 
(Prednisone) for low back pain by VA in July 1994 which 
resulted in elevated blood sugar for the veteran who had a 
20-year history of brittle insulin-dependent diabetes 
mellitus and a 2-year history of hypertension.

4.  After several days' steroid use, the veteran was 
hospitalized with VA for elevated blood sugar (hyperglycemia) 
and other symptoms, insulin was provided to stabilize blood 
sugar, and this treatment resulted in low blood sugar 
(hypoglycemia) which an equipoise of the evidence on file 
shows directly caused or significantly contributed to a left 
parietal lobe ischemic infarct (stroke) which resulted in 
residual disability.

5.  The veteran filed a claim in January 1995 for 
compensation for residuals a stroke which occurred in July 
1994.


CONCLUSION OF LAW

The veteran's stroke in July 1994 resulted from VA medical 
care.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. 
§ 3.358 (2000); Brown v. Gardner, 115 S. Ct. 552 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  In pertinent part, 38 U.S.C.A. § 1151 
provides that where any veteran shall have suffered 
disability or death as a result of hospitalization, medical 
or surgical treatment not the result of the veteran's own 
willful misconduct, disability compensation shall be awarded 
in the same manner "as if" such disability or death were 
service connected. 

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States 
Supreme Court held that the VA's interpretation of 
38 U.S.C.A. § 1151, as encompassing only additional 
disability from VA negligence or from accidents during 
treatment, was unduly narrow.  The Supreme Court found that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization or medical or 
surgical treatment and additional disability or death, and 
that there need be no identification of "fault" on the part 
of the VA.  The Supreme Court further found that the then 
implementing regulation of 38 C.F.R. § 3.358(c)(3) (1991), 
was not consistent with the plain language of 38 U.S.C.A. 
§ 1151 with respect to the regulation's inclusion of a fault 
or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  Gardner 
at 556 n. 3: "We do not, of course, intend to cast any doubt 
on the regulations insofar as they exclude coverage for 
incidents of a disease's or injury's natural progression, 
occurring after the date of treatment....VA's action is not 
the cause of the disability in these situations."  In sum, 
the Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability, but 
that not every additional disability was compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States.  The 
requested opinion was received in January 1995 and stated 
that the Supreme Court intended to recognize only a narrow 
exclusion to the no-fault rule.  In March 1995, amended VA 
regulations were published to conform with the Supreme 
Court's decision.  Section (c)(3) of 38 C.F.R. § 3.358 was 
amended to remove the "fault" requirement.  The regulation 
was amended to provide that it was necessary to show a causal 
connection between VA treatment and any alleged additional 
disability and that such additional disability was not merely 
coincidental with VA treatment.  Further, the regulation 
provided that compensation would not be payable for the 
continuance or natural progress of diseases or injuries.  Nor 
would compensation be payable for necessary consequences of 
treatment which were certain to result from or intended to 
result from VA medical treatment.

Under the revised provisions of 38 C.F.R. § 3.358, 
compensation was precluded where a disability (1) was not 
causally related to VA hospitalization or medical treatment, 
or (2) was merely coincidental with the VA hospitalization or 
medical treatment, or (3) was the continuance or natural 
progress of disease or injury for which VA hospitalization or 
medical treatment was authorized, or (4) was the certain or 
near certain result of the VA hospitalization or medical 
treatment.  Accordingly, where a causal connection exists, 
and there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability or death will be 
compensated "as if" service connected.

Effective in October 1997, 38 U.S.C.A. § 1151 was amended by 
Congress, in effect, to overrule the Supreme Court's decision 
in the Gardner case.  However, VA General Counsel issued an 
opinion which clearly held in accordance with Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), that all claims for 
benefits under 38 U.S.C.A. § 1151 filed before October 1, 
1997, such as the claim at issue here, must be adjudicated 
under the provisions of the law as they existed prior to 
October 1997.  The Board is bound in its decisions by the 
regulations of the department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
department.  38 U.S.C.A. § 7104(c) (West 1991).

While more recently, action has been taken to amend the 
regulations implementing the present version of 38 U.S.C.A. 
§ 1151, the fact remains that the immediately post-Gardner 
version of § 1151 as interpreted by the US Supreme Court is 
applicable in the instant appeal because the appellant's 
claim was pending at that time and he is entitled to the more 
liberalized version of that statute which, in essence, 
dispenses with any need to show "fault" on the part of the VA 
in pursuing his claim.

Analysis:  The veteran is not service connected for any 
disability.  However, it is apparent that he has received VA 
medical care over the years.  He injured his low back and 
underwent a laminectomy in 1988.  Another lumbar laminectomy-
diskectomy was provided by VA in April 1994.  Postoperative 
low back pain persisted and a VA doctor prescribed a steroid 
treatment (Prednisone), in early July 1994.  At this time, 
the veteran had a 20-year history of brittle, insulin-
dependent diabetes mellitus, and a 2-year history of 
hypertension.  After around three days of steroid use, the 
veteran sought VA treatment for elevated blood sugar 
(hyperglycemia) and other symptoms.  Medical evidence clearly 
reveals that steroids act to increase blood sugar in an 
individual who is diabetic.

The veteran was admitted to a VA medical center on July 7, 
1994, and insulin was provided to stabilize blood sugar.  
Clinical notes indicate that while elevated blood sugar was 
likely contributed to by steroid use, the veteran also had 
increased serum ketones and other laboratory values 
consistent with diabetic ketoacidosis.  Steroid use was 
terminated in conjunction with this treatment but it is 
unclear exactly when this occurred.  Treatment resulted in 
somewhat stabilized blood sugar levels but the veteran soon 
after had episodes of low blood sugar (hypoglycemia).  
Apparently on July 11, 1994, the veteran had a stroke 
confirmed by a CT scan of the head to be a left parietal lobe 
ischemic infarct.

The veteran's initial claim for Section 1151 benefits, 
received in January 1995, was interpreted as arguing that the 
VA prescription of Prednisone for the post-operative low back 
(knowing he was insulin-dependent diabetic) caused the 
stroke.  However, in the development of this claim and in 
consideration of all of the clinical evidence submitted, the 
claim has further been interpreted to not only question the 
initial prescription of Prednisone, but also to question 
whether the cessation of that steroid coupled with an 
intravenous (IV) drip application of insulin resulted in such 
significant lowering of blood sugar (hypoglycemia) as to 
itself cause or significantly contribute to cause the 
veteran's stroke.  Simply stated, the veteran claims that 
providing a known insulin-dependent diabetic with a steroid 
necessarily resulted in an upward spike of hyperglycemia 
which resulted in initial hospitalization and that the 
immediate actions taken to lower blood sugar including 
removing Prednisone and providing an IV application of 
insulin resulted in a dramatic downward spike in blood sugar 
to the point that hypoglycemia led to the veteran's stroke.  
This is the basis of the veteran's essential argument that 
his stroke resulted from VA medical care.

A July 1994 progress note by a VA physician suggested that 
failure to decrease the insulin dose resulted in multiple 
episodes of hypoglycemia which eventually resulted in a 
stroke.  In March 1995, another VA physician wrote that the 
veteran's stroke was secondary to ketoacidosis.  In October 
1995, another VA physician provided an opinion that the 
veteran's stroke was not related to the steroid medication.  
However, at the veteran's August 1999 hearing before the 
undersigned, it was argued that the steroid use only 
precipitated VA treatment, during which a stroke occurred.

Based upon the complexity of the medical questions presented 
and because those questions were not adequately addressed in 
the clinical evidence then on file, the Board sought an 
independent medical opinion from an expert in endocrinology.  
In February 2000, an associate professor of medicine at the 
University of Alabama at Birmingham (and also apparently the 
chief of the endocrinology section at the Birmingham VA 
Medical Center) responded to the Board's inquiry.  Upon 
review of the veteran's claims folder, this physician wrote 
that it was highly likely that the steroid medication did 
contribute greatly to the initial increased blood glucose 
and, although diabetic ketoacidosis (DKA) was very mild, the 
steroid prescription must also be considered to have 
contributed to the DKA.  However, this physician also wrote 
that the effects of steroid therapy were anticipated by the 
outpatient physicians in that the veteran's insulin dose was 
appropriately increased in response.  He opined that it was 
very unlikely that steroid treatment "per se" caused the 
stroke.  He also opined it was very unlikely that the DKA 
caused the stroke.  

However, this physician concluded that the coincidence of the 
hypoglycemia with the onset of the stroke symptoms was 
"compelling evidence for causality of the hypoglycemia in the 
emergence of the stroke."  He wrote that the hypoglycemia was 
certainly a complication of the VA's treatment of the 
veteran's hyperglycemia though such problems do occur 
occasionally with intravenous insulin therapy in the best of 
hands.  Finally, this physician wrote that he did not believe 
that the stroke was merely coincidental with VA treatment or 
a continuance of the natural progress of the Type I diabetes.  
He said that although it was quite possible that the diabetes 
was predisposed to the stroke, the setting of the 
hypoglycemia was compelling for causality.  This physician 
also wrote that several odd features of this particular case 
compelled him to also suggest a neurological opinion be 
provided because: (a) it was unusual for short-term 
hypoglycemia to lead to a stroke and because (b) it was 
unusual for a stroke to present with a CT scan that acutely 
showed an ischemic infarct (that is, results of a stroke are 
not ordinarily immediately observable upon CT scan as they 
apparently were in the veteran's case).

Based upon this physician's recommendation, the Board 
subsequently sought an independent medical opinion from a 
neurologist.  In May 2000, a board certified, assistant 
professor of neurology at the University of South Alabama 
Stroke Center also provided an opinion following review of 
the veteran's claims folder.  This physician wrote that 
diabetes mellitus and hypertension are well documented as 
risk factors for the occurrence of an ischemic stroke.  Long-
standing diabetes and hypertension are known to cause 
structural damage to the small blood vessels in the brain, 
eventually leading to their blockage and resulting in 
cerebral ischemia.  It was this physician's opinion that 
hypoglycemia due to a failure to reduce an insulin dose while 
discontinuing the steroid was an "unlikely" cause of the 
veteran's stroke.  He opined that the course of events in the 
veteran's case were consistent with an unfortunate yet 
"coincidental" association in time of these clinical 
occurrences.  He wrote that the incidental occurrence of 
ischemic stroke in hospitalized patients was not rare, 
particularly for individuals like the veteran with risk 
factors such as diabetes, hypertension and cardiovascular 
disease.

Following a thorough and detailed evaluation of all the 
clinical evidence on file, together with the two independent 
medical opinions, leads the Board to conclude that the 
evidence supporting the veteran's claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the residuals of a stroke is in relative equipoise and this 
claim will therefore be allowed.  That is, the evidence for 
and against the veteran's claim is essentially equal in sum 
and substance.  On the one hand, it is certainly clear from 
the expert medical evidence on file that individuals such as 
the veteran with long-standing insulin-dependent diabetes 
mellitus and concurrent hypertension are significantly at 
risk and predisposed to ischemic stroke.  These disabilities 
are shown to act in combination to cause, over time, 
structural damage to the small blood vessels in the brain, 
leading to their blockage and resulting in cerebral ischemia.  
This is certainly the opinion of the board-certified 
neurologist from the University of South Alabama Stroke 
Center who found that the veteran's stroke was consistent 
with an unfortunate, yet coincidental association in time of 
factors leading to a stroke.  Moreover, if this claim were 
being decided under the currently adopted version of 
38 U.S.C.A. § 1151 which now clearly requires a showing of 
fault or negligence or failure to follow an applicable 
standard of care, the Board would likely conclude that there 
was an absence of evidence supporting a finding of such fault 
attributable to VA medical care in this case.

However, the immediately post-Gardner version of Section 1151 
applicable in this case requires no need to show fault but 
only requires showing of a causal connection between VA 
medical care and the additional disability alleged.  The 
Board finds it particularly noteworthy in this regard that 
the veteran had progressed with (albeit brittle) insulin-
dependent diabetes mellitus for many years and in conjunction 
with hypertension for at least two years without ischemic 
infarct until VA prescription of a steroid immediately 
resulted in hyperglycemia (even though the provision of this 
steroid was also apparently accompanied by an increase in 
insulin) which then necessitated emergent hospitalization to 
reduce blood sugar by the provision of an IV application of 
insulin which then rapidly resulted in a dramatic drop in 
blood sugar (hypoglycemia) which was immediately followed by 
an ischemic infarct.  

Simply stated, and consistent with the opinion provided by 
the associate professor of medicine at the University of 
Alabama at Birmingham, (1) hyperglycemia was certainly a 
complication caused by VA prescription of steroid, (2) 
hypoglycemia was certainly a complication of VA treatment 
with insulin by IV, and (3) "the coincidence of hypoglycemia 
with the onset of the stroke symptoms [was] compelling 
evidence of a causality of the hypoglycemia in the emergence 
of the stroke."  While it is clear from the evidence on file 
that the veteran's stroke may have been entirely coincidental 
with VA treatment, or may have been the natural progress of 
the veteran's preexisting diabetes mellitus and hypertension, 
the evidence nonetheless tends to demonstrate a causal 
connection between the provision of VA treatment and the 
onset of the veteran's ischemic stroke.  Accordingly, the 
veteran's claim will be allowed.


ORDER

Benefits under 38 U.S.C.A. § 1151 for additional disability 
(residuals of an ischemic stroke in July 1994) are granted.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

